Citation Nr: 0801986	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial, compensable evaluation for right 
knee arthritis as secondary to a service-connected left knee 
disability prior to November 14, 2006 and to an evaluation in 
excess of 10 percent from November 14, 2006.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The veteran had active service from November 1980 until April 
1981. This matter was previously before the Board of 
Veterans' Appeals (BVA or Board) in September 2006, on appeal 
from an April 2004 rating decision that granted service 
connection and a non-compensable disability rating from 
December 23, 2003.  At that time, the Board remanded the 
claim to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  

The veteran was granted a 10 percent disability rating from 
November 14, 2006 in a March 2007 rating decision, while the 
case was in remand status; however, the veteran has not 
withdrawn his claim and is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). Therefore, the rating issues are as set 
forth on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's right knee arthritis was manifested by x-
ray evidence of arthritis, but no of limitation of motion or 
pain prior to November 14, 2006. 

2.  The veteran's right knee arthritis was manifested by x-
ray evidence of arthritis, with no limitation of motion, and 
pain from November 14, 2006.


CONCLUSIONS OF LAW

1. The criteria for a compensable, initial disability 
evaluation for right knee arthritis, as secondary to his 
service-connected left knee disability, prior to November 14, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 5003 (2007).

2. The criteria for a disability evaluation in excess of 10 
percent for right knee arthritis, as secondary to his 
service-connected left knee disability, from November 14, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February 2004 and March 2006 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment record and identified private medical records.  The 
veteran submitted statements and was provided an opportunity 
to set forth his contentions during a hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded numerous VA medical examinations for his right knee 
disorder, the most recent in November 2006.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law

The veteran essentially contends that his service-connected 
right knee disability warrants a compensable initial 
disability rating and that the 10 percent rating subsequently 
granted him does not accurately reflect the severity of his 
disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion.  Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance.  Weakness is considered as important as limitation 
of motion.  Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy.  38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  38 C.F.R. §§ 4.45, 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. A noncompensable evaluation is also for assignment 
when extension is limited to 5 degrees, while a 10 percent 
evaluation is for assignment when extension is limited to 10 
degrees, a 20 percent evaluation when extension is limited to 
15 degrees, a 30 percent evaluation when extension is limited 
to 20 degrees, a forty percent evaluation when extension is 
limited to 30 degrees, and a 50 percent evaluation when 
extension is limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

Arthritis of the Right Knee 

The veteran was service connected for arthritis of the right 
knee as secondary to his service-connected left knee 
disability and granted an initial, non-compensable rating 
from December 23, 2003, the date the RO received his claim 
for service connection, in an April 2004 rating decision.  A 
March 2007 rating decision granted the veteran a 10 percent 
evaluation from November 14, 2006.

The veteran and his friend provided testimony regarding the 
severity of his right knee disability during his hearing.  
Testimony included statements that the veteran's knee caused 
him to fall and interfered with his ability to walk, stand, 
and sit still.  The veteran also stated that he has pain and 
has provided medical information generated from the internet 
to support his contentions.

The veteran has indicated that his right knee pain began in 
2004.  In a January 2004 VA outpatient treatment record, the 
veteran indicated that his right knee was bothersome at 
times.  The assessment was degenerative joint disease.  A 
February 2004 private medical record from the Alaska Native 
Medical Center indicated that the veteran complained of right 
knee cap pain when walking.  

The veteran was provided a VA examination in March 2004.  The 
veteran reported pain in his kneecap, which would sometimes 
"pop."  He also reported that his pain would be worse for a 
few seconds following those "pops."  The veteran's pain was 
aggravated by walking, pivoting on his right foot, climbing 
stairs, and squatting.  The examiner found the veteran to 
have laxity of the right knee over the medial and lateral 
collateral ligaments.  Anterior and posterior drawer signs 
were positive.  Apley's and McMurray's signs were negative.  
There was no tenderness on manipulation of the patella and 
the veteran had full range of motion.  The veteran was 
diagnosed with right knee degenerative joint disease, with 
ligament laxity; however, the examiner also indicated that 
the laxity was not caused by the veteran's service-connected 
left knee disability.  

An August 2004 private medical examination from the Alaska 
Native Medical Center found the veteran to have minimal 
medial joint compartment narrowing of the right knee, with no 
effusion or other abnormality seen.  The veteran was found to 
have mild medial joint compartment narrowing, suggestive of 
early degenerative changes of the right knee.

Another VA examination was provided to the veteran in 
November 2006, which included a review of his claims file.  
The veteran reported not using a right knee brace, though he 
did use a staff or cane to relieve weight on the right knee.  
He also reported that cold weather exacerbated the pain and 
that those flareups sometimes resulted in the knee feeling 
locked, that he had knee pain after sitting for too long, and 
that the knee sometimes swelled slightly.  The veteran 
continued to do some walking and drove.  

The objective examination found no symptoms suggestive of 
systemic arthritis.  The veteran shuffled when he walked and 
was able to walk on his toes and heel, with pain.  Repetitive 
attempts to squat increased his pain.  There was also pain 
with knee manipulation and crepitus with knee flexion.  More 
than 5 mm of front to back laxity was found, with more than 5 
mm of side-to-side movement of the right knee.  McMurray's 
sign was negative, but he had moderate pain on extension and 
some crepitus when reaching 0 degrees of flexions.  However, 
there was no acute exacerbation of pain.  He had degenerative 
disease of the right knee causing significant pain, with no 
limitation of motion, although there was painful motion from 
0 to 160 degrees, which got worse at 140 degrees.  The right 
knee ligaments were relaxed near the point of instability of 
the right knee, with measurable evidence of the increased use 
of his right leg due to his service-connected left knee 
injury.  

Prior to November 14, 2006, the evidence of the veteran's 
right knee disability was manifested by the veteran's reports 
that the right knee was bothersome at times.  The March 2004 
VA examination also indicated a full range of motion.  
Although there was x-ray evidence of arthritis, the veteran 
did not have a limited range of motion to warrant a 
compensable rating.  Diagnostic Codes 5003, 5260, 5261.  
Additionally, although the veteran was shown to have right 
knee laxity, the March 2004 VA examiner specifically found it 
to not be related to the veteran's service-connected left 
knee disability.  Thus, a compensable rating under Diagnostic 
Code 5257 for instability would also not be warranted.

The veteran has argued, in his June 2006 VA Form 646, that 
his arthritis was caused by his knee laxity and submitted 
internet research to support his claim.  Medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998).  
However, the Court has held that generic medical literature 
which do not apply medical principles regarding causation or 
etiology to the facts of an individual case do not provide 
competent evidence to establish the nexus element. See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Although 
the veteran can provide testimony as to his own experiences 
and observations, the factual question of whether the 
veteran's right knee laxity can be attributed to his service-
connected left knee is a medical question, requiring a 
medical expert.  

A 10 percent disability evaluation was granted from November 
14, 2006, based on the VA examination on that date that 
indicated an increase in his right knee symptoms, including 
painful motion.  Full range of motion was also found.  Since 
the veteran has full range of motion, with pain, a 
compensable rating would not be warranted under Diagnostic 
Code 5003 for arthritis or for limitation of motion.   The 
veteran was diagnosed with degenerative disease of the right 
knee causing significant pain, but no opinion was provided to 
refute the March 2004 examiner's opinion that the veteran's 
right knee laxity was due to his service-connected left knee 
disability.  An additional disability rating is thus not 
granted based on the right knee laxity.  However, considering 
the veteran's reports of right knee pain and the November 
2006 examiner's findings, the record contains medical 
evidence of right knee pain.  The veteran will be given the 
benefit of the doubt as to the nature of his pain and the 
extent of its infringement on his life. The Board finds that 
there is evidence of functional impairment as a result of 
pain on movement, and deems the symptoms of the veteran's 
disability, including his pain, to approximate symptoms 
warranting a 10 percent rating, as found in the March 2007 
rating decision.  

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of marked interference such as frequent 
periods of hospitalization or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's back disability. 
Treatment has been very limited and the veteran is not shown 
to have been hospitalized due to his right knee disability.  
Accordingly, the claim will not be referred for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claims for a 
compensable evaluation prior to November 16, 2006 and a 
rating in excess of 10 percent from November 16, 2006 are 
denied.


ORDER

A compensable evaluation for a right knee disability prior to 
November 16, 2006 is denied.  

A disability evaluation in excess of 10 percent for a right 
knee disability from November 16, 2006 is denied.  



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


